DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea, in the form of mathematical concepts, including the use of mathematical calculations, mathematical equations/relationships, and/or performing mathematical operations on gathered data without significantly more.
Claims 1, 14 and 18 recite steps of using generic sensors to generate sensor data, gathering the sensor data, storing the sensor data, determining a subset of the sensor data, and transmitting the sensor data from one location to another. The recited steps of claims 1, 14 and 18 amounts to nothing more than reciting the functions of generic computing devices performing their intended functions, such as generating data, storing data, and transmitting data from a first location to a second location. Furthermore, the step of determining a “subset” of the sensor data encompasses using mathematical operations on sensor data in order to determine a “subset” of data from a total amount of the gathered sensor data. 
This judicial exception is not integrated into a practical application because claims 1, 14, and 18 do not include additional elements that amount to significantly more than the abstract idea.  Claims  1,  14 and 18 recite additional features such as the “computing system”, “memory device”, “data streaming  such that the additional elements amount to no more than mere instructions to apply the abstract idea using generic computer components. The current specification does not associate the recited “computing system”, “memory device”, “data streaming controller”, “one or more processors”, and an “autonomy system” with any special purpose computers or computing components. The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea because they merely describe generic computing devices/components performing their intended functions. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Additionally, claim 18 recites an “autonomous vehicle”. However, this merely ties the abstract idea to a specific field of endeavor, such as the field of autonomous vehicle systems, and does not amount to significantly more than amount to significantly more than the abstract idea, wherein claim 18 is directed towards claiming the use of using generic computing devices performing their intended functions in the field of autonomous vehicle systems. 
Dependent claims 2-13, 15-17, and 19-20 do not rectify the deficiencies of claims 1, 14, and 18. 
In particular, dependent claims 2, 3, 19, and 20 are merely directed towards reciting the basic functions of a generic rolling buffer, which amounts to nothing more than reciting the abstract idea of saving and transmitting data using a generic rolling buffer. 
Dependent claim 4 defines an “increment” of the sensor data, which amounts to nothing more than defining a portion of the generic sensor data, such as defining a single frame of sensor data, and does not amount to significantly more than the abstract idea disclosed in claim 1.
Dependent claim 5 recites limitations defining the type of generic sensors used by the system, wherein the specific type of generic sensor merely ties the abstract idea to a specific field of endeavor, 
Dependent claims 6-13 and 15-17 recite limitations directed towards labeling gathered sensor data with different priority classifications, which amounts to nothing more than labeling and classifying gathered data in memory, and does not amount to significantly more than more than the abstract idea disclosed in claim 1 and 14. Additionally, claim 11 recites transmitting sensor data from one location to another, which amounts to nothing more than the abstract idea of transmitting data, and does not amount to significantly more than more than the abstract idea disclosed in claim 1. Additionally, claim 17 recites limitations directed towards labeling sensor data with respect to a detect object in the sensor data, which amounts to nothing more than labeling and classifying gathered data in memory, and does not amount to significantly more than more than the abstract idea disclosed in claim 14. 
For the reasons set forth above, the examiner asserts that claims 1-20 are directed towards the abstract idea in the form of mathematical concepts, including the use of mathematical calculations, mathematical equations/relationships, and/or performing mathematical operations on data without significantly more, wherein the claims do not include any additional features that amount to significantly more than the abstract idea itself. The Examiner further asserts that any allowance of the claims in their current condition would unequivocally grant the applicant rights to the disembodied abstract idea of using mathematical calculations, mathematical equations/relationships, and/or performing mathematical operations on collected data that would effectively grant a monopoly over the abstract idea. The claims are not patent eligible.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1-10 and 13-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hu (US Publication No. 2019/0236955).
Regarding claim 1, Hu teaches A computing system (see at least para.[0096], Hu teaches a “The systems and methods described herein can be embodied and/or implemented at least in part as a machine configured to receive a computer-readable medium storing computer-readable instructions”), comprising:
a sensor system comprising at least one sensor (see at least para.[0014], Hu teaches “the autonomous vehicle can also: record sensor data during operation, such as in the form of 2D color images, 3D color images, depth (e.g., LIDAR) scans, etc.”) configured to obtain sensor data at a plurality of consecutive cycles (see at least para.[0039], Hu teaches “each subsequent scan cycle”, which anticipates consecutive scan cycles), 
the sensor data at each cycle including information descriptive of a 360 degree scene of an environment surrounding an autonomous vehicle (see at least para.[0020], Hu teaches “…per rotation of the LIDAR sensor (i.e., once per scan cycle). For example, a LIDAR sensor on the autonomous vehicle can output LIDAR frames at a rate of 20 Hz, wherein each LIDAR frame includes a 3D point cloud spacing a 360° field of view…”)
a memory device for storing the sensor data as the sensor data becomes available from the at least one sensor (see at least para.[0120], Hu teaches “the autonomous vehicle also: writes a timestamp for a particular time-such as corresponding to a start of the scan period-to the scan image in the local memory”); 
and a data streaming controller comprising one or more processors (see at least para.[0096], Hu teaches “The computer-executable component can be a processor”) and one or more non-transitory computer-readable media that collectively store instructions that (see at least para.[0096], Hu teaches “The systems and methods described herein can be embodied and/or implemented at least in part as a machine configured to receive a computer-readable medium storing computer-readable instructions”), when executed by the one or more processors, cause the data streaming controller to perform operations, the operations comprising: 
determining a subset of the sensor data at each cycle (see at least para.[0024], HU teaches “interpret locations of fixed and mutable objects in the scene from the scan image; classify types of these objects (e.g., vehicles, trucks, pedestrians, lane markers, road signs, traffic signals)”, wherein an object in the sensor data anticipates a subset of the sensor data.
Also, see at least para.[0030], HU teaches “and label objects in the current 3D scan image with their corresponding velocities. The autonomous vehicle can also: predict boundaries of these objects; insert the boundaries around corresponding clusters of points in the 3D scan image; and label these boundaries and/or corresponding clusters of points with georeferenced locations and orientations of these objects”, wherein an object in the sensor data anticipates a subset of the sensor data, 
the autonomous vehicle can extract a segment of the compressed scan image that intersects this ground area of interest and then return this "truncated" scan image to the second vehicle”, wherein the segment of sensor data anticipates a subset of sensor data);
and initiating transfer of the subset of the sensor data at each cycle from the memory device to an autonomy system associated with the computing system (see at least para.[0026], Hu teaches “The autonomous vehicle can also determine ( or "perceive") a context of a scene around the autonomous vehicle….from the scan image, such as based on types, states, and motion or trajectories of objects detected in the current scan image. Accordingly, the autonomous vehicle can: elect a next navigational action-such as to remain on or to deviate from the planned route-based on the context of the scene around the autonomous vehicle and its real position and orientation; and then manipulate actuators within the vehicle…in order to autonomously execute the elected navigational action”, which anticipates transferring the sensor data to an autonomy system in order to perform autonomous vehicle control as taught by Hu above).

Regarding claim 2, Hu teaches the memory device comprises a rolling buffer (see at least para.[0041], Hu teaches “tags the scan image with a geospatial location and orientation of the autonomous vehicle during the scan cycle; and stores this scan image in local memory, such as in a ten-second rolling buffer”) 
to which sensor data is written at a plurality of successive increments of the sensor data within each cycle (see at least para.[0020], Hu teaches “in one variation in which the autonomous vehicle includes multiple LIDAR sensors arranged in different positions and/or orientations on the autonomous vehicle, each LIDAR sensor can output one LIDAR frame per scan cycle”, wherein a frame of a single  LIDAR sensor that comprises the 360 degree view anticipates a single “increment” of the sensor data).

Regarding claim 3, Hu teaches initiating transfer of the subset of the sensor data at each cycle data from the memory device to an autonomy system associated with the computing system comprises initiating transfer of each successive increment of the sensor data within each cycle as soon as it is written to the rolling buffer (see at least para.[0017], Hu teaches “autonomous vehicles to send and receive supplemental perception data over a local ad hoc network in (near) real-time”, wherein using the saved sensor data in real-time anticipates transferring the data as soon as it is saved).

Regarding claim 4, Hu teaches each successive increment of the sensor data within a cycle of the sensor data comprises an angular slice of the 360 degree scene of an environment surrounding an autonomous vehicle (see at least para.[0020], Hu teaches “a 3D point cloud representing distances between the LIDAR sensor and external surface within the field of view of the LIDAR sensor…. Each LIDAR frame includes a 3D point cloud spacing a 360° field of view… in one variation in which the autonomous vehicle includes multiple LIDAR sensors arranged in different positions and/or orientations on the autonomous vehicle, each LIDAR sensor can output one LIDAR frame per scan cycle; and the autonomous vehicle can combine concurrent LIDAR frames received from these LIDAR sensors into one composite LIDAR frame per scan cycle based on known positions of these LIDAR sensors on the autonomous vehicle”, wherein a single portion of a 360 degree view anticipates “an angular slice of the 360 degree scene”). 

Regarding claim 5, Hu teaches the at least one sensor comprises one or more cameras (see at least para.[0019], Hu teaches “two-dimensional images from multiple color cameras”), 
one or more Light Detection and Ranging (LID AR) system sensors (see at least para.[0020], Hu teaches, “a LIDAR sensor on the autonomous vehicle…in one variation in which the autonomous vehicle includes multiple LIDAR sensors”), 
or one or more Radio Detection and Ranging (RADAR) system sensors (see at least para.[0021], Hu teaches, “RADAR sensors on the autonomous vehicle”).

Regarding claim 6, Hu teaches a priority classification system comprising one or more processors (see at least para.[0014], Hu teaches “select a segment of its recent perception data that is relevant to navigation and/or perception”, wherein determining the relevance of sensor data anticipates the determining the “priority” of the sensor data. Also, see at least para.[0032], Hu teaches “the autonomous vehicle can compress a large 3D scan image down to a representation of a set of mutable objects”, wherein Hu anticipates associating the sensor data representing mutable objects with a higher priority than the other sensor data that does not represent mutable objects.  Also, see at least para.[0083], Hu teaches “the autonomous vehicle can discard or deprioritize these supplemental perception data”, wherein deprioritizing sensor data anticipates associating priority to all sensor data. Also, see at least para.[0033], Hu teaches “extract a segment of the compressed scan image that intersects this ground area of interest”, wherein the ground area of interest anticipates an area of ground that has a higher priority than the surrounding ground around it), 
wherein the priority classification system is configured to, for each cycle of the sensor data determine at least one high-priority region of interest (see at least para.[0033], Hu teaches “extract a segment of the compressed scan image that intersects this ground area of interest”, wherein the ground area of interest is included in the segment of sensor data. 
enable the autonomous vehicle to elect and execute a next navigational action with sufficient confidence ( e.g., confidence that the autonomous vehicle has right of way and that risk of collision with another object is low)”); 
and wherein determining a subset of the sensor data at each cycle is based in part on the at least one high-priority region of interest (see at least para.[0033], Hu teaches “extract a segment of the compressed scan image that intersects this ground area of interest”, wherein the ground area of interest is included in the segment of sensor data.
Also, para.[0034], Hu teaches “a compressed or truncated scan image ( e.g., an object map) depicting predicted types, type confidence scores, boundaries, velocities, and/or trajectories, etc. of mutable objects in the scene”, wherein the segment of sensor data includes the ground area of interest).

Regarding claim 7, Hu teaches the at least one high-priority region of interest is determined based on an expected location of an object within a second cycle of the sensor data (see at least para.[0024], Hu teaches “predict motion or trajectories of these objects (e. g., based on object types and object locations in preceding scan images)”, Hu teaches predicting the trajectory of an object. 
Also, para.[0034], Hu teaches “a compressed or truncated scan image ( e.g., an object map) depicting predicted types, type confidence scores, boundaries, velocities, and/or trajectories, etc. of mutable objects in the scene”, wherein the segment of sensor data includes the ground area of interest that includes a predicted trajectory), 
the expected location of the object being determined by analyzing a first cycle of the sensor data (see at least para.[0024], Hu teaches “predict motion or trajectories of these objects (e. g., based on object types and object locations in preceding scan images)”, Hu teaches predicting the trajectory of an object. Also see at least para.[0033], Hu teaches “extract a segment of the compressed scan image that intersects this ground area of interest”, wherein the ground area of interest is included in the segment of a compressed or truncated scan image ( e.g., an object map) depicting predicted types, type confidence scores, boundaries, velocities, and/or trajectories, etc. of mutable objects in the scene”, wherein the segment of sensor data includes the ground area of interest), 
wherein the second cycle of the sensor data is obtained subsequently to the first cycle of the sensor data (see at least para.[0039], Hu teaches “and repeat this process during each subsequent scan cycle”, wherein Hu anticipates any conceivable number of consecutive scan cycles).

Regarding claim 8, Hu teaches the at least one high-priority region of interest comprises an angular slice of the 360 degree scene of an environment surrounding an autonomous vehicle (see at least para.[0020], Hu teaches “a 3D point cloud representing distances between the LIDAR sensor and external surface within the field of view of the LIDAR sensor…. Each LIDAR frame includes a 3D point cloud spacing a 360° field of view… in one variation in which the autonomous vehicle includes multiple LIDAR sensors arranged in different positions and/or orientations on the autonomous vehicle, each LIDAR sensor can output one LIDAR frame per scan cycle; and the autonomous vehicle can combine concurrent LIDAR frames received from these LIDAR sensors into one composite LIDAR frame per scan cycle based on known positions of these LIDAR sensors on the autonomous vehicle”, wherein a single portion of a 360 degree view anticipates “an angular slice of the 360 degree scene”), 
the angular slice being inclusive of the object (see at least para.[0024], Hu teaches “predict motion or trajectories of these objects (e. g., based on object types and object locations in preceding scan images)”, Hu teaches predicting the trajectory of an object. 
Also, para.[0034], Hu teaches “a compressed or truncated scan image ( e.g., an object map) depicting predicted types, type confidence scores, boundaries, velocities, and/or trajectories, etc. of mutable objects in the scene”, wherein the segment of sensor data includes the ground area of interest that includes a predicted trajectory).

Regarding claim 9, Hu teaches the at least one high-priority region of interest is determined based on a predicted future location of the autonomous vehicle as specified by a motion plan determined at least in part from the sensor data (see at least para.[0025], Hu teaches “The controller can also calculate a nominal path between the autonomous vehicle's current location and a planned route”. 
Also, see at least para.[0026], Hu teaches “based on types, states, and motion or trajectories of objects detected in the current scan image. Accordingly, the autonomous vehicle can: elect a next navigational action-such as to remain on or to deviate from the planned route-based on the context of the scene around the autonomous vehicle and its real position and orientation; and then manipulate actuators within the vehicle ( e.g., accelerator, brake, and steering actuators) in order to autonomously execute the elected navigational action”, wherein Hu anticipates calculating the current trajectory of the autonomous vehicle in order to avoid colliding with the trajectory of a detected object.  
Also, see at least para.[0043], Hu teaches “enable the autonomous vehicle to elect and execute a next navigational action with sufficient confidence ( e.g., confidence that the autonomous vehicle has right of way and that risk of collision with another object is low)”, wherein the respective trajectory of the autonomous vehicle and another object is used to control the planned path of the autonomous vehicle).

Regarding claim 10, Hu teaches priority classification system is further configured to determine at least one high-priority region of interest (see at least para.[0033], Hu teaches “extract a segment of the compressed scan image that intersects this ground area of interest”, wherein the ground area of interest is included in the segment of sensor data. Also, para.[0034], Hu teaches “a compressed or truncated scan image ( e.g., an object map) depicting predicted types, type confidence scores, boundaries, velocities, and/or trajectories, etc. of mutable objects in the scene”, wherein the segment of sensor data includes the ground area of interest) for a third cycle of the sensor data (see at least para.[0039], Hu teaches “and repeat this process during each subsequent scan cycle”, wherein Hu anticipates any conceivable number of consecutive scan cycles). 
wherein the at least one high-priority region of interest for the second cycle of the sensor data at least partially overlaps the at least one high-priority region of interest for the third cycle of the sensor data (see at least para.[0061], Hu teaches “The autonomous vehicle can thus compare features (e.g., surfaces, objects) extracted from overlapping regions of two concurrent images output by these sensors in order to verify functions of these two sensors”, wherein the two consecutive images anticipates images from at least two consecutive cycles of the sensor data). 

Regarding claim 13, Hu teaches a perception system within the autonomy system (see at least para.[0026], Hu teaches a perception system, “The autonomous vehicle can also determine ( or "perceive") a context of a scene around the autonomous vehicle”), 
the perception system configured to receive each subset of the sensor data at each cycle transferred from the memory device and to generate, 
for each of a plurality of consecutive time frames (see at least para.[0026], Hu teaches determining the states of detected objects from images, “The autonomous vehicle can also determine ( or "perceive") a context of a scene around the autonomous vehicle …from the scan image”), 
state data descriptive of at least a current state of each of a plurality of objects that are perceived within the sensor data (see at least para.[0026], Hu teaches determining the states of detected objects, “The autonomous vehicle can also determine ( or "perceive") a context of a scene around the autonomous vehicle (e.g., whether the autonomous vehicle has right of way to continue along its planned route) from the scan image, such as based on types, states, and motion or trajectories of objects detected in the current scan image”. 
Also, see at least para.[0030], Hu teaches “The autonomous vehicle can thus generate a 3D scan image that contains georeferenced representations of mutable and immutable objects, each labeled with its predicted type, state,…”).

Regarding claim 14, Hu teaches A computer-implemented method, comprising: obtaining, by a computing system comprising one or more computing devices (see at least para.[0096], Hu teaches a “The systems and methods described herein can be embodied and/or implemented at least in part as a machine configured to receive a computer-readable medium storing computer-readable instructions”), 
sensor data at a plurality of consecutive cycles (see at least para.[0039], Hu teaches “each subsequent scan cycle”, which anticipates consecutive scan cycles), 
the sensor data at each cycle including information descriptive of a 360 degree scene of an environment surrounding an autonomous vehicle (see at least para.[0020], Hu teaches “…per rotation of the LIDAR sensor (i.e., once per scan cycle). For example, a LIDAR sensor on the autonomous vehicle can output LIDAR frames at a rate of 20 Hz, wherein each LIDAR frame includes a 3D point cloud spacing a 360° field of view…”); 
storing, by the computing system, the sensor data in a memory device as the sensor data becomes available from at least one sensor (see at least para.[0120], Hu teaches “the autonomous vehicle also: writes a timestamp for a particular time-such as corresponding to a start of the scan period-to the scan image in the local memory”); 
determining, by the computing system, a subset of the sensor data at each cycle (see at least para.[0024], HU teaches “interpret locations of fixed and mutable objects in the scene from the scan image; classify types of these objects (e.g., vehicles, trucks, pedestrians, lane markers, road signs, traffic signals)”, wherein an object in the sensor data anticipates a subset of the sensor data); 
and initiating transfer, by the computing system, of the subset of the sensor data at each cycle from the memory device to an autonomy system associated with the computing system in response to the entire subset being stored in the memory device (see at least para.[0026], Hu teaches “The autonomous vehicle can also determine ( or "perceive") a context of a scene around the autonomous vehicle….from the scan image, such as based on types, states, and motion or trajectories of objects detected in the current scan image. Accordingly, the autonomous vehicle can: elect a next navigational action-such as to remain on or to deviate from the planned route-based on the context of the scene around the autonomous vehicle and its real position and orientation; and then manipulate actuators within the vehicle…in order to autonomously execute the elected navigational action”, which anticipates transferring the sensor data to an autonomy system in order to perform autonomous vehicle control as taught by Hu above).

Regarding claim 15, Hu teaches determining, by the computing system, a subset of the sensor data at each cycle comprises determining, by the computing system, 
at least one high-priority region of interest (see at least para.[0014], Hu teaches “select a segment of its recent perception data that is relevant to navigation and/or perception”, wherein determining the relevance of sensor data anticipates the determining the “priority” of the sensor data) based on an expected location of an object within a second cycle of the sensor data (see at least para.[0024], Hu teaches “predict motion or trajectories of these objects (e. g., based on object types and object locations in preceding scan images)”, Hu teaches predicting the trajectory of an object. Also, para.[0034], Hu teaches “a compressed or truncated scan image ( e.g., an object map) depicting predicted types, type confidence scores, boundaries, velocities, and/or trajectories, etc. of mutable objects in the scene”, wherein the segment of sensor data includes the ground area of interest that includes a predicted trajectory), 
the expected location of the object being determined by analyzing a first cycle of the sensor data (see at least para.[0024], Hu teaches “predict motion or trajectories of these objects (e. g., based on object types and object locations in preceding scan images)”, Hu teaches predicting the trajectory of an object.  Also see at least para.[0033], Hu teaches “extract a segment of the compressed scan image that intersects this ground area of interest”, wherein the ground area of interest is included in the segment of sensor data. Also, para.[0034], Hu teaches “a compressed or truncated scan image ( e.g., an object map) depicting predicted types, type confidence scores, boundaries, velocities, and/or trajectories, etc. of mutable objects in the scene”, wherein the segment of sensor data includes the ground area of interest), 
wherein the second cycle of the sensor data is obtained subsequently to the first cycle of the sensor data (see at least para.[0039], Hu teaches “and repeat this process during each subsequent scan cycle”, wherein Hu anticipates any conceivable number of consecutive scan cycles). 

Regarding claim 16, Hu teaches classifying, by the computing system, respective portions of the sensor data at each cycle as having a particular priority classification (see at least para.[0030], Hu teaches “isolate other objects identified by the autonomous vehicle as mutable; and compile these isolated objects including their predicted types, type confidence scores, boundaries, velocities, and/or trajectories-into a compressed scan image that represents mutable objects (and unknown objects) in the scene around the autonomous vehicle at the current time”, wherein Hu anticipates the isolated mutable objects have a higher priority than the immutable objects); 
and wherein initiating transfer, by the computing system, of the subset of the sensor data at each cycle from the memory device to an autonomy system associated with the computing system is based at least in part on the particular priority classification for the respective portions (see at least the autonomous vehicle can compress a large 3D scan image down to a representation of a set of mutable objects”, wherein Hu anticipates associating the sensor data representing mutable objects with a higher priority than the other sensor data that does not represent mutable objects. Also, see at least para.[0083], Hu teaches “the autonomous vehicle can discard or deprioritize these supplemental perception data”, wherein deprioritizing sensor data anticipates associating priority to all sensor data. Also, see at least para.[0033], Hu teaches “extract a segment of the compressed scan image that intersects this ground area of interest”, wherein the ground area of interest anticipates an area of ground that has a higher priority than the surrounding ground around it).

Regarding claim 17, Hu teaches generating, by the computing system, for each of a plurality of consecutive time frames (see at least para.[0020], Hu taches “each LIDAR sensor can output one LIDAR frame per scan cycle”. Also, see at least para.[0039], Hu teaches “each subsequent scan cycle”), 
state data descriptive of at least a current state of each of a plurality of objects that are perceived within the sensor data (see at least para.[0026], Hu teaches determining the states of detected objects, “The autonomous vehicle can also determine ( or "perceive") a context of a scene around the autonomous vehicle (e.g., whether the autonomous vehicle has right of way to continue along its planned route) from the scan image, such as based on types, states, and motion or trajectories of objects detected in the current scan image”).

Regarding claim 18, Hu teaches An autonomous vehicle (see at least para.[0026], Hu teaches an autonomous vehicle), comprising: 
one or more processors (see at least para.[0096], Hu teaches “The computer-executable component can be a processor”); 
and one or more non-transitory computer-readable media that collectively store instructions that (see at least para.[0096], Hu teaches “The systems and methods described herein can be embodied and/or implemented at least in part as a machine configured to receive a computer-readable medium storing computer-readable instructions”), when executed by the one or more processors, cause the one or more processors to perform operations, the operations comprising: 
obtaining sensor data at a plurality of consecutive cycles (see at least para.[0039], Hu teaches “each subsequent scan cycle”, which anticipates consecutive scan cycles), 
the sensor data at each cycle including information descriptive of a 360 degree scene of an environment surrounding an autonomous vehicle (see at least para.[0020], Hu teaches “…per rotation of the LIDAR sensor (i.e., once per scan cycle). For example, a LIDAR sensor on the autonomous vehicle can output LIDAR frames at a rate of 20 Hz, wherein each LIDAR frame includes a 3D point cloud spacing a 360° field of view…”); 
storing the sensor data in a memory device as the sensor data becomes available from at least one sensor (see at least para.[0120], Hu teaches “the autonomous vehicle also: writes a timestamp for a particular time-such as corresponding to a start of the scan period-to the scan image in the local memory”); 
determining a portion of the sensor data at each cycle corresponding to at least one object of interest (see at least para.[0024], HU teaches “interpret locations of fixed and mutable objects in the scene from the scan image; classify types of these objects (e.g., vehicles, trucks, pedestrians, lane markers, road signs, traffic signals)”, wherein an object in the sensor data anticipates a subset of the sensor data); 
transferring the portion of the sensor data at each cycle from the memory device to an autonomy system associated with the one or more processors in response to the entire portion being stored in the memory device (see at least para.[0026], Hu teaches “The autonomous vehicle can also determine ( or "perceive") a context of a scene around the autonomous vehicle….from the scan image, such as based on types, states, and motion or trajectories of objects detected in the current scan image. Accordingly, the autonomous vehicle can: elect a next navigational action-such as to remain on or to deviate from the planned route-based on the context of the scene around the autonomous vehicle and its real position and orientation; and then manipulate actuators within the vehicle…in order to autonomously execute the elected navigational action”, which anticipates transferring the sensor data to an autonomy system in order to perform autonomous vehicle control as taught by Hu above); 
and generating updated state data associated with the at least one object of interest based at least in part on the portion of sensor data received by the autonomy system (see at least para.[0026], Hu teaches determining the states of detected objects, “The autonomous vehicle can also determine ( or "perceive") a context of a scene around the autonomous vehicle…from the scan image, such as based on types, states”.  Also, see at least para.[0030], Hu teaches “The autonomous vehicle can thus generate a 3D scan image that contains georeferenced representations of mutable and immutable objects, each labeled with its predicted type, state,…”).

Regarding claim 19, Hu teaches the at least one sensor comprises a LIDAR sensor (see at least para.[0020], Hu teaches “…per rotation of the LIDAR sensor (i.e., once per scan cycle)”)
and wherein the memory device comprises a rolling buffer (see at least para.[0041], Hu teaches “stores this scan image in local memory, such as in a ten-second rolling buffer”).

Regarding claim 20, Hu teaches wherein sensor data is written at a plurality of successive increments of the sensor data within each cycle to the rolling buffer (see at least para.[0020], Hu teaches “in one variation in which the autonomous vehicle includes multiple LIDAR sensors arranged in different positions and/or orientations on the autonomous vehicle, each LIDAR sensor can output one LIDAR frame per scan cycle”, wherein a frame of a single  LIDAR sensor that comprises the 360 degree view anticipates a single “increment” of the sensor data), 
and wherein transferring the portion of the sensor data at each cycle from the memory device to the autonomy system comprises transferring the portion as soon as a total number of successive increments of the sensor data corresponding to the portion are written to the rolling buffer (see at least para.[0017], Hu teaches “autonomous vehicles to send and receive supplemental perception data over a local ad hoc network in (near) real-time”, wherein using the saved sensor data in real-time anticipates transferring the data as soon as it is saved).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hu (US Publication No. 2019/0236955), as applied to claim 6 above, and further in view of Petousis (US Publication No. 2018/0261020).
the priority classification system is configured to classify respective portions of the sensor data at each cycle as having a particular priority classification (see at least para.[0014], Hu teaches “and broadcast all or segments of these sensor data. The autonomous vehicle can additionally or alternatively: transform these sensor data into object maps or other representations of the scene around the autonomous vehicle; and broadcast all or segments of these derived perceptions of the scene”.
Also, see at least para.[0030], Hu teaches “isolate other objects identified by the autonomous vehicle as mutable; and compile these isolated objects including their predicted types, type confidence scores, boundaries, velocities, and/or trajectories-into a compressed scan image that represents mutable objects (and unknown objects) in the scene around the autonomous vehicle at the current time” , wherein Hu anticipates the isolated mutable objects have a higher priority than the immutable objects). 
Hu does not expressly indicate the data streaming controller is configured to initiate transfer of the respective portions of the sensor data at each cycle based at least in part on the particular priority classification for the respective portions (see at least para.[0032], Hu teaches “the autonomous vehicle can compress a large 3D scan image down to a representation of a set of mutable objects”, wherein Hu anticipates associating the sensor data representing mutable objects with a higher priority than the other sensor data that does not represent mutable objects. Also, see at least para.[0083], Hu teaches “the autonomous vehicle can discard or deprioritize these supplemental perception data”, wherein deprioritizing sensor data anticipates associating priority to all sensor data. Also, see at least para.[0033], Hu teaches “extract a segment of the compressed scan image that intersects this ground area of interest”, wherein the ground area of interest anticipates an area of ground that has a higher priority than the surrounding ground around it).
 systems and methods for processing vehicle sensor data, where highest priority sensor data may exit a buffer first, see at least para.[0055] of Petousis, “there can be a single buffer, in which vehicle sensor is ordered for transmission by a first in, first out (FIFO) queuing scheme according to the priority level (e.g., highest priority data is entered into the queue first, such that it exits the buffer first)”, which anticipates any transfer of data based on a “priority classification”, such as , but not limited to, initiate transfer of the respective portions of the sensor data at each cycle based at least in part on the particular priority classification for the respective portions.
Therefore, it would have been prima facie to modify the teachings of Hu with the teachings of Petousis to transfer sensor data based on a priority classification of the sensor data in order to transmit data based on priority, as recognized by Petousis in at least para.[0012]. 

	Regarding claim 12, Hu teaches the particular priority classification for each respective portion of the sensor data at each cycle comprises either a high-priority classification (see at least para.[0014], Hu teaches “select a segment of its recent perception data that is relevant to navigation and/or perception”, wherein determining the relevance of sensor data anticipates the determining the “priority” of the sensor data.  Also, see at least para.[0032], Hu teaches “the autonomous vehicle can compress a large 3D scan image down to a representation of a set of mutable objects”, wherein Hu anticipates associating the sensor data representing mutable objects with a higher priority than the other sensor data that does not represent mutable objects.  Also, see at least para.[0033], Hu teaches “extract a segment of the compressed scan image that intersects this ground area of interest”, wherein the ground area of interest anticipates an area of ground that has a higher priority than the surrounding ground around it). 
or a low-priority classification (see at least para.[0014], Hu teaches “select a segment of its recent perception data that is relevant to navigation and/or perception”, wherein determining the the autonomous vehicle can compress a large 3D scan image down to a representation of a set of mutable objects”, wherein Hu anticipates associating the sensor data representing mutable objects with a higher priority, and non-mutable objects are considered to have a lower priority. Also, see at least para.[0033], Hu teaches “extract a segment of the compressed scan image that intersects this ground area of interest”, wherein the ground area of interest anticipates an area of ground that has a higher priority than the surrounding ground around it, wherein the surrounding ground has a lower priority). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C SMITH whose telephone number is (571)272-9377. The examiner can normally be reached 10:00AM-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 



/A.C.S/Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665